DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed on 27 January 2021 has been entered, leaving claims 1-12 and 24 pending, of which claim 24 is new.

Response to Arguments
Arguments filed on 04 January 2021 and 27 January 2021 against previously applied prior art is believed to be moot in view of new grounds of rejection outlined below. To help advance prosecution, Applicant’s Representative is encouraged to contact the Examiner directly with any questions or concerns, or to discuss the newly cited prior art.

Claim Objections
Claims 1-12 and 24 are objected to because of the following informalities:  
At line 2 of claim 1, “are” should be changed to “being”.
The first semi-colon “;” at line 3 of claim 1 (after “freely”) should be changed to a comma, after which the term “and” should be added.
Also at line 3 of claim 1, “each printer” should be changed to “each of said printers”.
After the second semi-colon which ends line 3 of claim 1, “and” should be added.
At line 5 of claim 1, “; and” should be changed to a comma, and the subsequent line (beginning with “said surface”) should be moved thereafter.
At line 2 of claim 2, “are” should be changed to “is”.
At line 1 of claim 4, “print” should be changed to “prints”.
At line 2 of claim 12, “include” should be changed to “includes”.
Appropriate correction of these issues (a)-(h) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, while the specification outlines use of a powered floor for providing power to one or more printers, it is not sufficiently specific enough to support powering the printer(s) “without using a power line”, or in other words wirelessly, as presently recited by claim 24. See MPEP § 2173.05(i) for a requirement that negative limitations have basis in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
It remains unclear in claim 8 whether the recitation of “a” plurality of printheads in fact further limits the one or more printheads of claim 1 or may be construed as distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear whether the “one or more position sensors” of claim 11 are the same as or may be construed as distinct from the one or more position sensors of claim 9.
Claim 12 at lines 3-4 lacks antecedent basis for “the” printing and assembly process, in particular since no such process is previously recited by this claim or claim 1.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-10, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over either Liu et al. (US 9,849,693), Khoshnevis (US 8,518,308), or the Business Insider article made of record on 08 October 2018 (Armies of these 3D-printing spiders could someday build airplanes and ships, 2 pages, BusinessInsider.com, Published at least as early as April 20, 2017), and further in view of Winfield et al. (WO 01/41976).
Claims 5 and 7 are additionally rejected under 35 U.S.C. 103 as being unpatentable over the same Khoshnevis combination with Winfield relied upon for the rejection of claim 1. For the Liu and Business Insider combinations with Winfield, claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over these combinations and further in view of Khoshnevis.
Claim 11 is additionally rejected under 35 U.S.C. 103 as being unpatentable over each of the same Liu and Khoshnevis combinations with Winfield relied upon for the rejection of claim 1. For the Business Insider combination with Winfield, claim 11 is likewise rejected under 35 U.S.C. 103 as being unpatentable over this combination, or in the alternative is rejected under 35 U.S.C. 103 over this combination and further in view of either Liu or Khoshnevis.
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead 
As to the structural limitations of claim 1, each of Liu, Khoshnevis, and the above-cited Business Insider article are independently recognized for disclosing all aspects of claim 1 with exception of a surface-based power source, and Winfield is in turn recognized for such a surface-based power source as outlined further below.
For the claim 1 system comprising a plurality of printers each motorized to allow movement in X- and Y-directions or to rotate freely, and each having one or more of the claimed printheads, with a floor having a surface independent from the printers and adapted to receive a printed object: see Liu’s disclosure of component(s) 503, 505, and/or 506 in fig. 5 in addition to the corresponding description of this embodiment, with surface 502 being provided as claimed, and with multiple print heads being disclosed in at least the abstract and at 8:67-9:4; see the Khoshnevis fig. 27 embodiment and its corresponding description; and see the entirety of the above-cited Business Insider disclosure of 3D-printing spiders.
While each of the above-cited Liu, Khoshnevis, and Business Insider disclosures may outline a number of ways in which their respective devices may be powered, none of them explicitly discloses that the respective surface thereof is a power source that provides power directly to their respective printers. However, Winfield is recognized for resembling each of Liu, Khoshnevis, and the Business Insider disclosure by likewise disclosing a mobile robot, in particular whereby the mobile robot can be powered by a powdered floor and can be charged directly from the powered floor itself (see at least Winfield’s abstract in addition to 6:11-14, 6:22-25, and 8:8-12), which in turn facilitates miniaturization and an increase in manufacturing 
Each of Liu, Khoshnevis, and the above Business Insider disclosure provide the claim 2 interconnection by some sort of network connection (see Liu at fig. 9 item 924, Khoshnevis at 14:25-27, and the Business Insider disclosure for a working in tandem and an alert communicated between the robots), which interconnection is believed to meet the claim 3 Internet connection according to the broadest reasonable interpretation of this claim term, and they each also disclose the claim 4 printing of object portions as outlined under at least the citations provided under the rejection of claim 1 above (this printing again constituting an intended use or operation of the claimed apparatus which does not further limit its recited structure as outlined further above), in addition to the claim 6 configuration (see again the above citations in addition to their remaining disclosures where relevant), the claim 8 plurality of printheads which are either explicitly disclosed for or are inherently capable of printing different materials (see again the above citations in addition to their remaining disclosures where relevant), and the sensor(s) of claims 9 and 12 which are also believed to meet the sensor type of 
As to the claim 5 capability and claim 7 gripper, these are disclosed by Khoshnevis in at least the abstract in addition to the disclosed fig. 31 embodiment and its corresponding description. While these features are not disclosed explicitly by Liu or the above-cited Business Insider disclosure, it would have been obvious for one of ordinary skill in the art to incorporate these teachings from Khoshnevis into each of Liu and the Business Insider disclosure as providing such a gripper and its functionality to the Liu and Siemens systems as well.
As to the claim 11 positioning, it is noted that Liu either discloses this for the fig. 7(b) embodiment (7:25-27), or this could have been reached by one of ordinary skill in the art rearranging the positioning of Liu’s fig. 5 sensor(s) in accordance with MPEP 2144.04(VI)(C), particularly in view of Liu generally disclosing that a different number or locations of such sensors may be provided (7:30-32). Likewise in Khoshnevis, the claim 11 positioning is shown explicitly in fig. 20 (1970) and fig. 25 (2560), and could also have been reached by one of ordinary skill in the art rearranging the positioning of the Khoshnevis sensor(s) in accordance with MPEP 2144.04(VI)(C). While the claim 11 positioning is not outlined explicitly by the above-cited Business Insider disclosure, it could have similarly been reached by one of ordinary skill in the art rearranging the positioning of the Siemens sensor(s) in accordance with MPEP .

Claims 2-3 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over each of the combination of references applied to these claims above, and further in view of Tow (US 2015/0165690).
In the alternative that it is ultimately determined that one or more of Liu, Khoshnevis, and Business Insider disclosure are not sufficiently specific enough to anticipate the claim 2 interconnection and/or claim 3 Internet communication, Tow likewise teaches a mobile 3D printing device, specifically in which control may also be provided wirelessly, including for example via the Internet (see at least [0102]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings into each of Liu, Khoshnevis, and the above Business Insider disclosure as providing an art-recognized suitable, interchangeable, or improved network connection type with which to provide control and communication to their respective mobile printing devices.

Claims 9-12 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over either Liu or Khoshnevis in view of Winfield as applied to these claims above, and further in view yet another Siemens disclosure of 3D-printing spider robots (These Spider-Inspired, 3D-Printing Robots Are Coming to a Job Site Near You, 5 pages, ArchitectMagazine.com, Published as early as May 17, 2016).

In the alternative that it is ultimately determined that the claim 9 comparing of pictures and the claim 12 sensing and re-constructing in fact do further limit the actual structure of these claims, and in the alternative that it is ultimately determined that Liu and Khoshnevis are each not sufficiently specific enough to meet these limitations, it is noted that yet another Siemens disclosure (via Architect Magazine) goes into further detail of the Siemens 3D-printing spiders, in particular by its disclosure of a spatial-awareness and collision-detection capability (p. 2) provided by the necessary technologies for movement, sensing, and fabrication, including by use of onboard computers, actuators, a laser scanner, and a depth camera (p. 2), with the aforementioned scanner and/or camera believed to meet the sensor type of claim 10. This spatial-awareness and collision-detection capability is believed to encompass the claim 9 capturing of pictures and the claim 12 sensing and re-constructing so as to facilitate the build process and prevent the multiple mobile robotic spiders from getting into each other’s way as outlined by the above-cited Business Insider disclosure, which Business Insider disclosure likewise discloses each SiSpi (Siemens Spider) working “in tandem” with the other SiSpis according to their specific programming.
It would have been obvious for one of ordinary skill in the art to incorporate these teachings from the Architect Magazine disclosure into each of Liu and Khoshnevis as providing an art-recognized suitable, interchangeable, or improved manner of facilitating cooperation 
See the rejection of claim 11 under ¶ 16 as outlined above, which rejection is incorporated in its entirety herein under the above-cited alternative rejection of claim 9 relying also on the Architect Magazine disclosure of the Siemens Spiders.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742